UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6561


WILLIS ALFRED BRAILEY,

                Petitioner - Appellant,

          v.

G. M. HINKLE, Chief Warden, Greensville Correctional Center,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00167-JAG)


Submitted:   July 18, 2013                 Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willis Alfred Brailey, Appellant Pro Se.    Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willis        Alfred      Brailey      seeks   to     appeal         the   district

court’s    order    denying        relief     on    his    28    U.S.C.          § 2254     (2006)

petition    and     has       filed    an    application         to     proceed        in   forma

pauperis.     The district court’s order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

See   28    U.S.C.        § 2253(c)(1)(A)          (2006).             A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies           this       standard       by         demonstrating          that

reasonable     jurists          would       find    that        the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief        on     procedural         grounds,       the        prisoner        must

demonstrate       both     that       the   dispositive         procedural          ruling     is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Brailey has not made the requisite showing.                                  Accordingly,

we deny Brailey’s application to proceed in forma pauperis, deny

a   certificate      of       appealability        and    dismiss          the    appeal.       We

dispense     with    oral        argument       because         the     facts       and     legal

                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3